                                    UNITED STATES DISTRICT COURT
                                     NORTHERN DISTRICT OF OHIO
                                          EASTERN DIVISION


    KENDRAIL BANKS,               )                                     CASE NO. 4:18-cv-2811
                                  )
                    PLAINTIFF,    )                                     JUDGE SARA LIOI
                                  )
    vs.                           )                                     MEMORANDUM OPINION
                                  )
    MAHONING COUNTY CHILD SUPPORT )
    AGENCY, et al.,               )
                                  )
                    DEFENDANTS.   )


           Before the Court are motions to dismiss filed by defendants Mahoning County Child

Support Agency, Mahoning County Juvenile Court, and Mark Latas (Doc. No. 7 [“Cty. Mot.”])

and by defendant Theresa Dellick (Doc. No. 10 [“Dellick Mot.”]). Plaintiff filed “objections,”

which the Court construes collectively as plaintiff’s brief in opposition to the two motions. (Doc.

Nos. 9, 11/13.) Defendant Dellick also filed a reply brief. (Doc. No. 12.) For the reasons set forth

herein, both motions are granted and this case is closed.1

I.         BACKGROUND

           On December 6, 2018, pro se plaintiff Kendrail Banks,2 identifying himself as “Kendrail

of the Family Banks, Injured, Aggrieved Party,” filed a complaint against the four defendants.3




1
  Plaintiff also filed a motion to contest and rescind affidavit of paternity. (Doc. No. 8.) The Court perceives no reason
to address this motion, having determined that the complaint fails to state a claim.
2
    Although plaintiff is representing himself, he is not proceeding in forma pauperis, having paid the $400 filing fee.
3
  The docket reflects that original summonses were issued to plaintiff on December 6, 2018; however, no proof of
service of process on any defendant has ever been filed, as required by Fed. R. Civ. P. 4(l). The Mahoning County
defendants have specifically reserved their right to raise any and all defenses with respect to service. (Cty. Mot. at 50
n. 1.)
(Doc. No. 1 [“Compl.”].4) Although the complaint is nearly indecipherable, by virtue of its

reference to “Title IV-D of the Social Security Act” (Compl. at 25), 42 U.S.C. §§ 651–669, it

appears to be an attempt to challenge state court orders requiring plaintiff to pay child support for

a child deemed to be his through a declaration of paternity.

        Plaintiff cites both 42 U.S.C. §§ 651, 666 and 42 U.S.C. § 1983 as the jurisdictional

grounds for his complaint. (Id.) He sets forth thirteen claims for relief under § 1983: (1) fraudulent

inducement (id. at 9); (2) fraud (id. at 9–10); (3) false advertisement (id. at 11); (4) forced and

compelled association (id. at 11–12); (5) deprivation of rights under color of law (id. at 12); (6)

compelled disclosure and use of social security number (id. at 12–13); (7) intentional infliction of

a bill of attainder (id. at 13); (8) first amendment violations and deprivations (id. at 13–14); (9)

fourth amendment violations and deprivations (id. at 14–15); (10) fifth amendment violations and

deprivations (id. at 15–16); (11) denial of right to counsel and a trial by jury (id. at 16); (12)

thirteenth amendment deprivations and violations (id. at 16–17); and, (13) fourteenth amendment

deprivations and violations (id. at 17–18).

II.     DISCUSSION

        A.       Standard on a Motion to Dismiss

        A complaint must contain “a short and plain statement of the claim showing that the pleader

is entitled to relief[.]” Fed. R. Civ. P. 8(a)(2). Although this pleading standard does not require

great detail, the factual allegations in the complaint “must be enough to raise a right to relief above

the speculative level.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555, 127 S. Ct. 1955, 167 L. Ed.


4
  The form of the complaint does not comply with Fed. R. Civ. P. 10, making citation difficult. The Court will refer
to page numbers.
5
  All page number references are to the page identification number generated by the Court’s electronic docketing
system.
                                                         2
2d 929 (2007) (citing authorities). In other words, “Rule 8(a)(2) still requires a ‘showing,’ rather

than a blanket assertion, of entitlement to relief.” Id. at 555, n.3 (criticizing the Twombly dissent’s

assertion that the pleading standard of Rule 8 “does not require, or even invite, the pleading of

facts”) (internal citation omitted).

        “To survive a motion to dismiss, a complaint must contain sufficient factual matter,

accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S.

662, 678, 129 S. Ct. 1937, 173 L. Ed. 2d 868 (2009) (quoting Twombly, 550 U.S. at 570). Rule 8

does not “unlock the doors of discovery for a plaintiff armed with nothing more than conclusions.”

Id. at 678-79. “While legal conclusions can provide the framework of a complaint, they must be

supported by factual allegations. When there are well-pleaded factual allegations, a court should

assume their veracity and then determine whether they plausibly give rise to an entitlement to

relief.” Id. at 679. “The court need not, however, accept unwarranted factual inferences.” Total

Benefits Planning Agency, Inc. v. Anthem Blue Cross & Blue Shield, 552 F.3d 430, 434 (6th Cir.

2008) (citing Morgan v. Church’s Fried Chicken, 829 F.2d 10, 12 (6th Cir. 1987)).

        In analyzing defendants’ motions, the Court recognizes that plaintiff is proceeding pro se,

and that pro se complaints, which are held to less stringent standards than pleadings drafted by

lawyers, must be liberally construed. Kent v. Johnson, 821 F.2d 1220, 1223 (6th Cir. 1987)

(citations omitted). That said, the Court “is not required to conjure up unpled allegations” on behalf

of a pro se plaintiff. Dietz v. Sanders, 100 F. App’x 334, 338 (6th Cir. 2004) (citation omitted).

        B.      Analysis

        As a threshold matter, 42 U.S.C. § 666 offers no basis for jurisdiction. Section 666 provides

for jurisdiction in the district courts “to hear and determine any civil action certified by the



                                                    3
Secretary of Health and Human Services under section 652(a)(8) of this title.” (emphasis added).

There is no such certification shown here and the Secretary is not a party to this action.

       To prevail on a Section 1983 claim, a plaintiff must prove: “(1) that he was deprived of a

right secured by the Constitution or laws of the United States, and (2) that he was subjected to or

caused to be subjected to this deprivation by a person acting under color of state law.” Searcy v.

City of Dayton, 38 F.3d 282, 286 (6th Cir. 1994) (citing Flagg Bros. v. Brooks, 436 U.S. 149, 155,

98 S. Ct. 1729, 56 L. Ed. 2d 185 (1978)).

       Although “[a] [governmental entity] may be held liable under § 1983 if the [entity] itself

caused the constitutional deprivation[,]” id. (citing Monell v. Dep’t of Soc. Servs., 436 U.S. 658,

690, 98 S. Ct. 2018, 56 L. Ed. 2d 611 (1978)), the entity that is sued must be sui juris. Vaughn v.

Common Pleas Court of Montgomery Cty., Oh., No. 3:16CV00248, 2016 WL 4264345, at *2 (S.D.

Ohio Aug. 12, 2016) (holding that Court of Common Pleas is not a “person” under § 1983 and

lacks the capacity to be sued, that is, it is not sui juris), adopted by 2016 WL 6139134 (S.D. Ohio

Oct. 21, 2016).

       As already noted, plaintiff’s complaint is quite incomprehensible, a fact that is grounds

enough to dismiss it in its entirety. Roper v. Ford Motor Co., No. 1:09-CV-427, 2010 WL 2670827,

at *3 (S.D. Ohio Apr. 6, 2010) (“Courts are not required to expend their time when the nature of a

pro se plaintiffs’ [sic] claim ‘defies comprehension.’”) (citation omitted). However, since such a

dismissal would likely be without prejudice, the Court will address the substantive arguments

raised by the defendants’ motions, which have merit.




                                                 4
         Despite plaintiff’s assertion to the contrary,6 defendants Mahoning County Child Support

Agency and Mahoning County Juvenile Court argue correctly that they are not sui juris and,

therefore, cannot be sued. (Cty. Mot. at 52.) Capacity to sue or be sued is determined by the law

of the state in which the district court sits. Fed. R. Civ. P. 17(b)(3). Under Ohio law, “[a]bsent

express statutory authority, a court can neither sue nor be sued in its own right.” Malone v. Court

of Common Pleas of Cuyahoga Cty., Oh., 344 N.E.2d 126, 128 (Ohio 1976). Similarly, sub-units

of government also lack capacity to sue or be sued. Wilson v. Trumbull Cty. Dep’t of Job & Family

Servs., No. 4:12CV02163, 2013 WL 5820276, *3–4 (N.D. Ohio Oct. 29, 2013) (citing cases).

Therefore, Mahoning County Child Support Agency and Mahoning County Juvenile Court are

both entitled to dismissal because neither one is sui juris.

         Even if either of these county entities were sui juris, to establish an actionable claim against

either or both of them, plaintiff cannot rely upon a mere theory of respondeat superior. Monell,

436 U.S. at 691. Governmental entities “do not ‘cause’ constitutional violations solely by having

employed a constitutional tortfeasor.” Feliciano v. City of Cleveland, 988 F.2d 649, 654–55 (6th

Cir. 1993) (citing Monell, 436 U.S. at 691–92). The complaint does not allege facts suggesting that

either of these county entities were responsible, due to any policy and/or custom, for a

constitutional violation. For that additional reason, both Mahoning County Child Support Agency

and Mahoning County Juvenile Court are entitled to dismissal.

         Defendant Mark Latas, a magistrate judge in the Mahoning County Juvenile Court, argues

that he is entitled to dismissal due to absolute judicial immunity from suit (Cty. Mot. at 53);


6
  Plaintiff alleges in his complaint that the defendants operate in “partnership” with the federal government and,
therefore, have capacity to be sued under Fed. R. Civ. P. 17(b)(3)(A). (Compl. at 9.) This assertion has no merit. See
Lamb v. Tenth Judicial Dist. Drug Task Force, 944 F. Supp. 2d 586, 594–95 n.6 (E.D. Tenn. 2013) (holding, along
with other courts, that the exception in Rule 17(b)(3)(A) does not extend to governmental units).
                                                          5
defendant Dellick, a judge in the Mahoning County Court of Common Pleas, Juvenile Division,

raises the same argument (Dellick Mot. at 78–79).7 “A judge performing a judicial act is absolutely

immune from a suit seeking monetary damages.” Lloyd v. Doherty, No. 18-3552, 2018 WL

6584288, at *4 (6th Cir. Nov. 27, 2018) (citing Mireles v. Waco, 502 U.S. 9, 10, 112 S. Ct. 286,

287, 116 L. Ed. 2d 9 (1991). Moreover, a “judge will not be deprived of immunity because the

action he took was in error, was done maliciously, or was in excess of his authority[.]” Stump v.

Sparkman, 435 U.S. 349, 356, 98 S. Ct. 1099, 55 L. Ed. 2d 331 (1978). “Absolute judicial

immunity is overcome only when a judge engages in non-judicial actions or when the judge acts

in the complete absence of jurisdiction.” Lloyd, 2018 WL 6584288, at *4 (citation omitted).

         Here, as it appears that plaintiff is challenging judicial actions taken against him pursuant

to court orders issued by Latas and/or Dellick, both of them are entitled to absolute judicial

immunity to the extent plaintiff seeks monetary relief.

         Finally, and importantly, although plaintiff recites language attempting to bring his claims

within the confines of § 1983, he fails to plead facts in support of any of his claims. In addition, to

the extent at least half of his claims assert § 1983 violations based on purely state law issues, he

cannot establish the first element of a § 1983 claim. Section 1983’s reach is “limited to deprivations

of federal statutory and constitutional rights. It does not cover official conduct that allegedly

violates state law.” Neinast v. Bd. of Trs. of the Columbus Metro. Library, 346 F.3d 585, 597 (6th

Cir. 2003) (internal quotation marks and citation omitted).




7
 Dellick also argues that this Court lacks subject matter jurisdiction over plaintiff’s challenges to state court decisions
under the Rooker-Feldman doctrine (Dellick Mot. at 75–76) and, further, that the Court should refrain from interfering
with ongoing state court action under the Younger doctrine (Id. at 76–78). These may be meritorious arguments.
However, given the inadequately-pleaded complaint, it is difficult to ascertain from its face whether either of the
abstention doctrines would actually apply.
                                                            6
          Further, because plaintiff’s complaint does not allege any cognizable federal claim, the

Court declines to exercise supplemental jurisdiction over any state-law claim plaintiff may also be

attempting to assert. Moon v. Harrison Piping Supply, 465 F.3d 719, 728 (6th Cir. 2006) (“[A]

federal court that has dismissed a plaintiff’s federal-law claims should not ordinarily reach the

plaintiff’s state-law claims.”) (citing among authority 28 U.S.C. § 1367(c)(3); United Mine

Workers of Am. v. Gibbs, 383 U.S. 715, 726, 86 S. Ct. 1130, 16 L. Ed. 2d 218 (1966)).

III.      CONCLUSION

          For the reasons set forth herein, the defendants’ motions to dismiss (Doc. Nos. 7 and 10)

are granted.8

          The Court certifies, pursuant to 28 U.S.C. § 1915(a)(3), that an appeal of this decision

could not be taken in good faith. Case closed.



          IT IS SO ORDERED.

    Dated: June 12, 2019
                                                           HONORABLE SARA LIOI
                                                           UNITED STATES DISTRICT JUDGE




8
  This pro se fee-paid case is subject to dismissal for the additional reason that a district court may sua sponte dismiss
a complaint for lack of subject matter jurisdiction pursuant to Fed. R. Civ. P. 12(b)(1) at any time “when the allegations
of a complaint are totally implausible, attenuated, unsubstantial, frivolous, devoid of merit, or no longer open to
discussion.” Apple v. Glenn, 183 F.3d 477, 479 (6th Cir. 1999) (citation omitted).
                                                            7
